DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1 and 13, for an implantable cardiac monitor (ICM) and method for detecting a loss of electrode tissue contact condition for an ICM comprising an analog to digital (A/D) converter communicating with the electrodes along a data signal path, the A/D converter configured to convert the analog CA signals to digital CA signals an electrode—tissue feedback (ETF) circuit provided along the data signal path between the electrodes and the A/D converter, the ETF circuit configured to generate a feedback signal component into the data signal path when one or more of the electrodes is in the disengaged state, the feedback signal component superimposed onto the analog CA signals and generating a feedback signal component when the one or more of the electrodes is in the disengaged state; superimposing the feedback signal component onto the analog CA signals; and converting the analog CA signals to digital CA signals, wherein the digital CA signals include the feedback signal component:
analyzing the digital CA signals for a presence of the feedback signal component in connection with determining whether one or more of the electrodes is in the engaged or disengaged state; and collecting and analyzing the digital CA signals when the one or more electrodes are in the engaged state has not been suggested or disclosed in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent claim 1 and 13, for a implantable cardiac monitor (ICM) and method for detecting a loss of electrode tissue contact condition for an ICM comprising an analog to digital (A/D) converter communicating with the electrodes along a data signal path, the A/D converter configured to convert the analog CA signals to digital CA signals an electrode—tissue feedback (ETF) circuit provided along the data signal path between the electrodes and the A/D converter, the ETF circuit configured to generate a feedback signal component into the data signal path when one or more of the electrodes is in the disengaged state, the feedback signal component superimposed onto the analog CA signals and generating a feedback signal component when the one or more of the electrodes is in the disengaged state; superimposing the feedback signal component onto the analog CA signals; and converting the analog CA signals to digital CA signals, wherein the digital CA signals include the feedback signal component:
analyzing the digital CA signals for a presence of the feedback signal component in connection with determining whether one or more of the electrodes is in the engaged or disengaged state; and collecting and analyzing the digital CA signals when the one or more electrodes are in the engaged state has not been suggested or disclosed in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.M/Primary Examiner, Art Unit 3792